Citation Nr: 1722825	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-21 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for lumbar spine degenerative disc disease with intervertebral disc syndrome and spinal stenosis, to include consideration of whether the reduction to a 20 percent rating, effective February 1, 2008, was proper.

2.  Entitlement to restoration of a 30 percent rating for cervical spine degenerative disc disease and intervertebral disc syndrome, to include consideration of whether the reduction to a 20 percent rating, effective February 1, 2008, was proper.

3.  Entitlement to an increased rating for lumbar spine degenerative disc disease with intervertebral disc syndrome and spinal stenosis, currently rated as 20 percent disabling prior to April 8, 2013 and 40 percent disabling thereafter.

4.  Entitlement to an increased rating for cervical spine degenerative disc disease and intervertebral disc syndrome, currently rated as 20 percent disabling prior to April 8, 2013 and 30 percent disabling thereafter.

5.  Entitlement to an increased rating for sciatica of the right lower extremity, currently rated as 20 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Timothy R. Kidd, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007, August 2008, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This matter was most recently before the Board in August 2016, when it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for lumbar spine degenerative disc disease with intervertebral disc syndrome and spinal stenosis, cervical spine degenerative disc disease and intervertebral disc syndrome, and sciatica of the right lower extremity and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 2007 VA examination report relied upon in the reduction of the ratings assigned for the Veteran's service-connected lumbar spine degenerative disc disease with intervertebral disc syndrome and spinal stenosis and cervical spine degenerative disc disease and intervertebral disc syndrome was inadequate for rating purposes because it did not include range of motion testing required by VA regulation.

2.  The improvement shown during the May 2007 VA examination was not shown to be was reasonably certain to be maintained under the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1.  The reduction of the rating assigned for lumbar spine degenerative disc disease with intervertebral disc syndrome and spinal stenosis from 40 percent to 20 percent, effective February 1, 2008, was not proper, and restoration of the 40 percent rating is warranted.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2016).

2.  The reduction of the rating assigned for cervical spine degenerative disc disease and intervertebral disc syndrome from 30 percent to 20 percent, effective February 1, 2008, was not proper, and restoration of the 30 percent rating is warranted.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after VA has met certain procedural and substantive requirements.

Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).

Substantively, the criteria governing rating reductions for service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In such cases, the regulation prescribes more stringent criteria that must be met before a rating may be reduced.  Where a disability rating has continued at the same level for less than five years, as in this case, the analysis is conducted under 38 C.F.R. § 3.344(c), which provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

VA is also required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 349 (2000).

In cases involving disability ratings of the musculoskeletal system, VA must also consider the provisions of 38 C.F.R. §§ 4.40 through 4.71.

Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction, pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.

Here, the Board finds restoration of the 40 percent rating assigned for lumbar spine degenerative disc disease with intervertebral disc syndrome and spinal stenosis and the 30 percent rating for cervical spine degenerative disc disease and intervertebral disc syndrome is warranted.

First, the Board notes a recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The May 2007 VA examination, which served as the basis for the reductions in this case, did not include the testing required by 38 C.F.R. § 4.59 and is therefore inadequate for rating purposes.  This testing has also not been included in subsequent examinations provided since the May 2007 VA examination.

Second, evidence submitted post-reduction, to include a November 2007 private examination report that includes range of motion testing, is favorable to restoring the reduction.  In its September 2016 statement of the case, the AOJ indicated the functional impairment shown during the November 2007 private examination should not be relied upon to restore the previously assigned ratings because it was a flare-up caused by an on-the-job injury; however, VA regulations specifically provide that in rating-reduction cases not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work, which has not been established in this case.

In sum, the record establishes the examination report relied upon for the reductions in this case was inadequate for rating purposes because it did not include testing required by VA regulation.  Additionally, the improvement shown during the May 2007 VA examination was not sustained under the ordinary conditions of life and work, as post-reduction evidence is favorable to restoring the reduction.  Accordingly, after resolving any reasonable doubt in favor of the Veteran, the Board finds restoration of the 40 percent rating assigned for lumbar spine degenerative disc disease with intervertebral disc syndrome and spinal stenosis and the 30 percent rating for cervical spine degenerative disc disease and intervertebral disc syndrome, effective February 1, 2008, is warranted.


ORDER

Restoration of the 40 percent rating assigned for lumbar spine degenerative disc disease with intervertebral disc syndrome and spinal stenosis, effective February 1, 2008, is granted.

Restoration of the 30 percent rating for cervical spine degenerative disc disease and intervertebral disc syndrome, effective February 1, 2008, is granted.




REMAND

As noted in the decision above, the examination reports of record do not include range of motion testing for pain of the pertinent joints in active motion, passive motion, and in weight-bearing and nonweight-bearing as required by VA regulation.  See Correia, supra; 38 C.F.R. § 4.59.  The Veteran is not entitled to the highest schedular rating available for his service-connected cervical and thoracolumbar spine disabilities; therefore, VA must provide an adequate examination that complies with the requirements of 38 C.F.R. § 4.59 to fulfill its duty to assist.

The Board defers adjudication of the Veteran's increased rating claim for sciatica of the right lower extremity as neurological impairment associated with spine disabilities is typically addressed in VA spine examinations. 

The issue of entitlement to TDIU is inextricably intertwined with the issue being remanded to the AOJ for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA spine examination to determine the current severity of his cervical and thoracolumbar spine disabilities, to include any associated neurological impairment.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

The examiner must test range of motion for pain for the cervical and lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

Once this testing is completed, the examiner must compare the current results with range of motion testing for pain from prior examinations and provide an opinion as to whether the current results with regard to ranges of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.


2.  Readjudicate the issues on appeal, to include entitlement to increased ratings for cervical and lumbar spine (including sciatica of the right lower extremity) disabilities and entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


